DETAILED ACTION
Status of the Application
1.	Applicant’s Amendments to the Claims filed February 23, 2022 are received and entered.
2.	Claims 1 – 5, and 11 are amended.  Claims 1 – 16 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claim 12 is cancelled and claims 1 – 11 and 13 – 16 are allowed over the prior art.

Response to Arguments / Amendment
5.	The rejections of claims 2 – 10 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin I. King on March 1, 2022.
6.	Regarding claim 11, please amend lines 8 – 9 of this claim to recite:
“stabilizing unit coupled to the gate drive signal output end of the first shift register;
wherein each of the first voltage stabilizing unit and the second voltage stabilizing unit is electrically connected to a control signal;
wherein the first shirt register and the second shift register are respectively”.
7.	Regarding claim 12, please cancel this claim.
8.	Regarding claim 13, please amend line 5 to recite: “connected to [[a]] the control signal.”

Reasons for Allowance
11.	Claims 1 – 11 and 13 – 16 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Chien et al. (U.S. Pub. 2014/0219412), Lin et al. (U.S. Pub. 2017/0186361), Liang et al. (U.S. Pub. 2021/0335301), Ma (U.S. Pub. 2018/0047341), Chen (U.S. Pub. 2017/0124976), Huang et al. (U.S. Pub. 2017/0032752), Gong (U.S. Pub. 2019/0164514), Wu et al. (U.S. Pub. 2015/0205427), Konicek (U.S. Patent 9,207,797), and Mo et al. (U.S. Patent 8,493,131).
Regarding claim 1, neither Chien nor Lin nor Liang nor Ma nor Chen nor Huang nor Gong nor Wu nor Konicek nor Mo teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“wherein the touch voltage stabilizing unit comprises:
a reference end electrically connected to a reference potential of the shift register; 
a first voltage stabilizing end electrically connected to the first gate driver signal;
a second voltage stabilizing end outputting a second gate drive signal; and
a signal end electrically connected to a control signal,
wherein the control signal disables the touch voltage stabilizing unit during a display period, and
wherein the control signal enables the touch voltage stabilizing unit during a touch period.”
Regarding claim 11, neither Chien nor Lin nor Liang nor Ma nor Chen nor Huang nor Gong nor Wu nor Konicek nor Mo teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest:
“a touch voltage stabilizing unit, having a first voltage stabilizing unit coupled to the gate drive signal output end of the second shift register and a second voltage stabilizing unit coupled to the gate drive signal output end of the first shift register;
wherein each of the first voltage stabilizing unit and the second voltage stabilizing unit is electrically connected to a control signal.”
Regarding claims 2 – 10 and 13 – 16, these claims are allowed based on their respective dependence from claims 1 and 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626